PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/338,984
Filing Date: 2 Apr 2019
Appellant(s): ELLIOTT et al.



__________________
Joseph P. Conneely
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/1/2020 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison US 2015/0211367 A1 (hereinafter ‘Morrison’) in view of Li US 2015/0086272 A1 (hereinafter ‘Li’) and in further view of Benning US 3,922,866 (hereinafter ‘Benning’).
In regard to claim 1, Morrison teaches a mobile canopy (1) for use in a tunnel, comprising:
first and second opposing and spaced walls (provided by supports 10 and shielding 40);
a curved roof (11/12) coupled between the first and second walls;
wherein the curved roof is movable between a first position proximate a roof of the tunnel and a second position spaced from the roof of the tunnel (by adjusting of the supports as disclosed in [0011]); and,

Morrison does not explicitly teach the first and second walls are movable between respective first positions proximate respective walls of the tunnel and respective second positions spaced from the walls of the tunnel. 
Li teaches a mobile canopy for use in a tunnel, having curved roof and first and second walls that are movable, by means of element 5, as claimed (see fig. 8 and [0058]).
It would have been obvious to one of ordinary skill in the art to enable the walls of Morrison to be movable as taught by Li so as to provide for a wider protected space within the tunnel and hence optimize the working space, or, when needed, narrow the canopy so that it fits in various tunnels.
The combination of Morrison/Li does not explicitly teach first and second skis mounted to respective bottoms of the first and second walls, the skis adapted to slide the mobile canopy about a floor of the tunnel.
Benning teaches a mobile canopy for use in a tunnel, having first and second walls with skis (38a) mounted respectively (see fig. 1).
It would have been obvious to one of ordinary skill in the art to provide skis mounted to the walls in lieu of the wheels of Morrison, as taught by Benning, so as to allow for the canopy of the combination to slide along the site (see Benning col. 4, ln. 15-19) more effectively since wheels can get debris within and become stuck. 
	In regard to claim 2, the combination of Morrison/Li/Benning teaches the claimed invention further comprising a curtain (64) mounted over a front end of the canopy (see fig. 3, the curtain is mounted over a front end as seen), the curtain movable from an extended position covering the front to a retracted position uncovering the front of the canopy (per MPEP 2114 the curtain meets the functional limitations as it can be retracted).
	In regard to claim 3, the combination of Morrison/Li/Benning teaches the claimed invention further comprising at least one actuator (20) mounted in each of the first and second walls (see fig. 3) and operable to extend and contract the first and second walls and hence move the roof between the first and second positions (see end of [0032]).
	In regard to claim 4, the combination of Morrison/Li/Benning teaches the claimed invention further comprising at least one actuator (see element 5 of Li) mounted in the roof and operable to extend and contract the roof and hence move the first and second walls between the respective first positions proximate the respective walls of the tunnel and the respective second positions spaced from the walls of the tunnel (see Li [0058]).
	In regard to claim 5, the combination of Morrison/Li/Benning teaches the claimed invention wherein the walls include one or more spaced vertical or approximately vertical studs (Morrison 10).
	In regard to claims 6 and 22, the combination of Morrison/Li/Benning teaches the claimed invention wherein each stud comprises a first segment slidably coupled to a second segment thereby allowing the walls to be extended and contracted. It is noted that Morrison teaches an actuator 20 “within the vertical supports” (see [0032]) therefore it would have been obvious that there are two segments so that the lengthening of the supports can take place. 
	In regard to claim 7, the combination of Morrison/Li/Benning teaches the claimed invention wherein the roof includes one or more spaced rafters (32).
	In regard to claim 8, the combination of Morrison/Li/Benning teaches the claimed invention wherein each rafter includes at least two curved segments that are slidable coupled to each other (via element 5 of Benning, per the combination) allowing the roof to be extended and contracted.
	In regard to claims 9 and 10, Benning teaches the roof includes a roof panel (32) openable (capable of being opened) from the inside. Note that although the panel is not explicitly disclosed as being hinged, one of ordinary skill in the art would have found it obvious to hinge it to the roof so as to facilitate access and avoid having to put the panel aside when open.
	Further, it would have been obvious to one of ordinary skill in the art to provide the openable panel of Benning in the canopy of the combination so as to provide other means of accessing the interior, or exiting the canopy.  And, although not explicitly disclosed, one of ordinary skill in the art would have found it obvious to provide a lock so as to prevent the accidental opening of the panel. 
	In regard to claim 24, the Examiner takes the position that providing at least three segments would have been an obvious matter of design choice to facilitate the expansion of the rafters, because such a modification would have only involved a mere duplication of parts, and one of ordinary skill in the art would recognize that providing more parts would result in shorter segments and thus prevents the parts from getting stuck or malfunction. 

Claims 21, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Morrison US in view of Li and Benning and in further view of Koch US 2002/0050112 A1 (hereinafter ‘Koch’).
	In regard to claims 21 and 23, the combination of Morrison/Li/Benning does not explicitly disclose the first and second segments are coupled one over the other by respective rail and roller mechanisms.  However, Morrison provides alternative examples for coupling the segments such as hydraulic jacks or pneumatic cylinders. Thus, one of ordinary skill in the art would have found it obvious that other means of coupling the segments can be implemented in the columns of Morrison because Morrison does not limit the coupling mechanism to a specific one.
	Koch teaches a telescopic column (see fig. 2) comprising two or more segments (2/3) that are coupled one over the other by respective rail and roller mechanisms (5/7). 
It would have been obvious to one of ordinary skill in the art to provide a rail and roller mechanism as taught by Koch in the expandable studs of the combination so as to facilitate assembly while improving stability of the canopy as these type of columns are low weight and can be telescoped by applying little force (See Koch Summary of the Invention). 
Similarly, for claim 23, it would have been obvious to one of ordinary skill in the art to provide a rail and roller mechanism as taught by Koch in the expandable rafters of the combination so as to facilitate assembly while improving stability of the canopy as these type of retractable members are low weight and can be telescoped by applying little force (See Koch Summary of the Invention).  It is noted that although Koch teaches a retractable column, one of ordinary skill in the art would look at the coupling mechanism between the segments to improve the coupling mechanism of the combination. 
Claim 25  is rejected under 35 U.S.C. 103 as being unpatentable over Morrison US in view of Li and Benning and in further view of Davis US 4,310,267 (hereinafter ‘Davis’).
	In regard to claim 25, the combination of Morrison/Li/Benning does not specifically recites the skis have a curved bottom.
	Davis teaches a box for protecting workers in an excavated area comprising skis (11) having a curved bottom (see portion leading to edge 15 – Fig. 1).
It would have been obvious to one of ordinary skill in the art to provide a curved bottom leading to an upwardly edge as taught by Davis, so that obstructions such as rocks and dirt can be encountered without seriously affecting the ability of the canopy to advance on the ground. 

(2) Response to Argument
2.1  	Applicant argues that Morrison, in the combination, does not teach the element of “wherein the curved roof slopes downward from an end of the mobile canopy toward a back end of the mobile canopy” and ads that adjusting the length of Morrison’s supports “does not change the shape of the flat roofed frame but simply tilts the flat roof frame along with the entire covered structure.” (see page 17 of Applicant’s brief).
In response, it is noted that the features upon which applicant relies (i.e. changing the shape of the roof) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant further argues that Morrison’s supports cannot be set to different heights because as “stated in paragraph [0025] of Morrison, the drift is a horizontal mining tunnel in which work is taking place” and thus Applicant concludes that the vertical supports in Morrison “are intended to be set at the same height as the mining tunnel or drift is horizontal”.  The Examiner finds this argument non-persuasive for the following reasons: a- Nowhere in Morrison it is disclosed that all the supports have to be set at the same height, thus this is mere counsel argument not factually supported with objective evidence.  b- Morrison’s tunnel is a horizontal tunnel, so is Applicant’s. Horizontal tunnels have terrain irregularities as evidenced by both Applicant’s disclosure and Morrison’s figures. 
2.2  	Applicant argues that the proposed modification changes the principle of operation of Morrison and renders it inoperable.
In response, the examiner points out to figure 11 of Applicant’s disclosure: the roof of the structure is sloped because the front supports (on the right of the figure) are shorter than the ones in the back (left of figure). In this same manner, the structure of Morrison obviously discloses a sloped roof. 

2.3  	Applicant argues that Morrison has been improperly combined with Li and adds that “the combination of Morrison and Li proposed by the Examiner changes the principle of operation of Morrison or renders Morrison inoperable for its intended purpose” and alleges that the vertical supports would remain fixed in position due to the fixed lateral support in Morrison. 
In response, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In addition, it is noted that the claim language merely recites the “walls are movable between respective first positions proximate respective walls of the tunnel and respective second positions spaced from the walls of the tunnel” (see claim 1). It is noted that under broadest reasonable interpretation, one of ordinary skill in the art could argue that when the canopy is inside the tunnel (first position) and outside (second position) of the tunnel would read on the claim. 
 
2.4  	Applicant argues that the combination fails to teach the first and second skis mounted to respective bottoms of the walls, the skis adapted to slide the canopy about a floor of the tunnel.
In response, the Examiner points out to the claim language that recites “first and second skis mounted to respective bottoms of the first and second walls, the skis adapted to slide the mobile canopy about a floor of the tunnel”. And notes that the skis of Benning are fully capable of slide a canopy about a floor of the tunnel as disclosed in Bennings col. 4, ln 15-19 “for sliding the cage along the excavation site”.  One of ordinary skill in the art would have readily conclude that the lower members 38a of Benning are used for translating the cage as needed, hence would be adapted to slide the mobile canopy about a floor of the tunnel once implemented into the canopy of Morrison.  The Examiner acknowledges Applicant’s emphasis of Applicant’s disclosure of paragraph [0055]: “each ski allows movement in any direction (i.e. forward, backward, side-to-side, etc.)”, however, it is contended that members 38a of Benning “are adapted to” move the structure about a floor. 
Furthermore, Applicant argues that members 38a of Benning are flat facilitating movement in only forward and rearward directions along the trench floor. Again, this lacks support and constitutes mere counsel arguments. Per MPEP 2145, arguments of counsel cannot take the place of factually supported objective evidence. Nowhere in Benning it is disclosed that members 38a are for movement ONLY forward and rearward. 
2.5  	Applicant argues that Benning is nonanalogous art.
In response, the Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of ordinary skill in the art looking to improve the means for moving the canopy of Morrison, would look to other canopy-like structures used in natural terrains where excavations take place, like the cage of Benning, to apply its teachings for sliding the cage on the ground.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Paola Agudelo, 3/25/21
Conferees:
/BRIAN E GLESSNER/             Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                           
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633